Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 of T. Hosokawa et al., US 16/493,675 (Mar. 15, 2018) are pending.  Claims 5-9 the non-elected species/invention stand withdrawn from consideration.  Claims 1-4 and 10 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant previously elected of Group (I), claims 1-4, without traverse, in the Reply to Restriction Requirement filed on June 10, 2021.  New claim 10 is added to the invention of Group (I).  Claims 5-9 to the non-elected invention of Groups (II) and (III) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant elected without traverse, E)-2-cyano-3-(4-((4-methoxyphenyl)(phenyl)amino)phenyl)acrylicacid as a cyanoacrylic acid derivative and triphenylmethylamine as a species of trisubstituted methylamine.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Of the elected invention of Group (I), claims 1-4 read on the elected species.  The elected species were searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the orange-fluorescing species disclosed by FINAL.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Rejection of claim 2, dependent upon claim 1 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends is maintained for the reasons given in the previous Office action. See MPEP 2173.05(e); 608.01(n)(II).  

Applicant’s Argument

Applicant argues that while claim 1 requires the presence of molecular cavities that are free from a guest molecule, claim 1 does not preclude the presence of some molecular cavities that include a guest molecule.  Applicant points to the specification at page 9, [0039], which contemplates that in certain embodiments, some molecular cavities may contain a guest molecule.  

However, Applicant’s argument requires that claim 1 be interpreted as encompassing a complex crystal comprising two types of “molecular cavities”.  One molecular cavity set empty and one set comprising a guest molecule.  Note that with respect to the term “guest 

This argument is not considered persuasive because claim 1 recites only one instance of “molecular cavities” which according to claim 1 in “each of which a guest molecule . . . is not disposed”.  It is agreed that the specification, in particular embodiments, contemplates complex crystals where some molecular cavities comprise a guest molecule and other molecular cavities are empty.  But under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP § 2111.01(I).  And specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II).  The plain language of claim 1 “in each of which” as underlined below:

Claim 1 . . . the complex crystal has, between the supramolecular units, molecular cavities in each of which a guest molecule for which the supramolecular unit is a host is not disposed.  

can only be interpreted as meaning all of the molecular cavities do not contain a guest molecule.  MPEP § 2111.01.  Such interpretation is consistent with the specification.  E.g., Specification at page 7, [0024].  An interpretation that the claimed complex crystal may comprise other, non-recited unfilled “molecular cavities” is not reasonable because they are not positively recited in claim 1.  Such an interpretation is further unreasonable in view of the claim 1 transitional phrases “having”, “composed of”, and “has”.  MPEP § 2111.03(IV).  


Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II)  

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the claim 10 recitation of:

wherein the cavity rate is a ratio of a number of the molecular cavities in which the guest molecules are not disposed to a sum of a number of the guest molecules and the number of the cavities in which the guest molecules are not disposed

is not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed subject matter.  This claim 10 recitation can be represented by the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In the instant case, no particular supporting disclosure for the subject claim 10 amendment is readily apparent in the application.  See MPEP § 2163(II)(A).  



the ratio of the number of the molecular cavities 3 to the sum of the number of the guest molecules 2 and the number of the molecular cavities 3

This specification recitation can be represented by the formula:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The portion of the specification cited by Applicant clearly does not support the claim 10 subject limitation.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) A. Yamamoto et al., “Hierarchical Construction of Fluorescent Organic Porous Structures and Guest Responsive Fluorescent Modulation by Ammonium Carboxylates” Division of Organic Crystals Newsletter, No. 29 (2011) (“Yamamoto”)

Rejection of claims 1-4 under 35 U.S.C. § 102(a)1 over A. Yamamoto et al., “Hierarchical Construction of Fluorescent Organic Porous Structures and Guest Responsive Fluorescent Modulation by Ammonium Carboxylates” Division of Organic Crystals 

Applicant Argument That Yamamoto’s Orange Fluorescence Crystals Are Composed of Only (4-Diphenylamino)Phenylcyanoacrylic Acid

Applicant argues that Yamamoto’s crystalline material exhibiting orange fluorescence is composed of only (4-diphenylamino)phenylcyanoacrylic acid and therefore does not meet the instant claim 1 limitation of “composed of two or more types of molecules” (i.e., that Yamamoto is not a complex crystal).   Applicant relies on the Rule 132 Declaration by Dr. Tohnai (the “Tohnai Declaration”).  

It is first noted that the Tohnai Declaration contradicts the teachings of Yamamoto.  The relevant portion of the Yamamoto English-langue translation is reproduced below.

Compounds 1 and 2 were mixed in methanol, and the solvent was removed to give an organic salt. This salt was recrystallized using various organic solvents. In this paper, we report the results of our experiments. As a result of recrystallization in various organic solvents, crystals with fluorescence ranging from blue to orange were obtained. As a result of calorimetric analysis and other measurements, all of the crystals except the orange fluorescence crystals were inclusion crystals with the recrystallization solvent as a guest. As a result of powder X-ray diffraction measurement, the structures can be roughly classified into six types, and four of them were clarified by single crystal X-ray structure analysis. All of the crystal structures had supramolecular clusters of carboxylic acids and amines as the core structure, but the accumulation pattern varied greatly depending on the guest species.

Yamamoto-Eng at page 5 of 6 [Experiment].  Yamamoto’s statement that “[a]ll of the crystal structures had supramolecular clusters of carboxylic acids and amines as the core structure” indicates that the orange fluorescence crystals are composed of amine and carboxylic acid, which clearly meets the claim 1 limitation of “two or more types of molecules”.  On the other hand, Applicant argues that it reproduced the procedure of Yamamoto and the resulting crystals consisted only of ((4-diphenylamino)phenylcyanoacrylic acid.  Applicant’s is thus arguing that Yamamoto is 

When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. MPEP § 2121 Once such a reference is found, the burden is on applicant to rebut the presumption of operability. MPEP § 2121 (citing In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)).  The test is whether the reference teachings cannot be produced without undue experimentation. MPEP § 2121.01 (citing Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003)).  

Applicant has failed to meet its burden that Yamamoto is inoperative with respect to its disclosure that the orange fluorescence crystals are supramolecular clusters of carboxylic acids and amines as the core structure.  

The Tohnai Declaration states that the organic salt of Yamamoto was synthesized by mixing at room temperature ((4-diphenylamino)phenylcyanoacrylic acid and triphenylmethylamine at a molar ratio of 1:1. Then, the methanol removed under reduced pressure to form the organic salt.  The Tohnai Declaration provides only the following limited experimental details regarding forming compound 10 by recrystallization in pentafluorobenzonitrile and exhibited orange fluorescence.  

Next, the formed organic salt of Yamamoto was dissolved in the solvent of Compounds 3 to 10 shown in the Table below, and allowed to stand at room temperature for 48 hours to cause recrystallization, to obtain a single crystal.  The crystals obtained by using the solvent of Compound 10 was a crystal exhibiting orange fluorescence.  

Tohnai Declaration at page 3. The Tohnai Declaration goes on to state that a single crystal X-ray diffraction measurement of the crystal exhibiting orange fluorescence was performed.  The Tohnai Declaration states that Reference Fig. 1 is the resulting crystal structure or the orange fluorescing material taught by Yamamoto.  Reference Fig. 1 depicts only ((4-diphenylamino)phenylcyanoacrylic acid.  

The Tohnai Declaration has not provided sufficient experimental data to meets is burden of showing that Yamamoto is inoperative because only a single experimental attempt is described with limited experimental detail.  The Tohnai Declaration fails to disclose concentrations, temperatures (e.g. heating or cooling rates), reagent purities, and how the single crystal was isolated.  

The ability of a single compound to crystallize in more than one crystallographic form (polymorphism) is encountered in a wide range of industries.  See J. Mullin, in Ullmann’s Encyclopedia of Industrial Chemistry, 581-630, 591 (2012) (“Mullin”).  Braga teaches that variables that can influence or determine the outcome of the crystallization process with respect to crystal form include, temperature, crystallization conditions, rate of precipitation, and interconversion between solid forms.  D Braga et al., Crystal Polymorphism and Multiple Crystal Forms, in 132 Molecular Networks: Structure Bonding, 25-50 (2009) (“Braga”) (see pages 30-31).  

In view of the art teaching the complexity of arriving at specific crystal forms, the single experimental crystallization described in the Tohnai Declaration of limited detail is not dispositive that Yamamoto is not operative with selection of the appropriate crystallization conditions.  Stated differently, Applicant has not met its burden of showing that Yamamoto’s orange fluorescence crystals are supramolecular clusters of carboxylic acids and amines as the core structure cannot be produced without undue experimentation. MPEP § 2121.01 (citing Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003)).  


Applicant Argument That Yamamoto Fails to Teach Molecular Cavities 

Applicant further argues that the complex crystal of claim 1 has molecular cavities, which are not spaces within the supramolecular unit, but are empty sites formed by the detachment of a guest molecule.  Applicant argues that Yamamoto also fails to teach that the crystal has molecular cavities in each of which a guest molecule for which the supramolecular unit is a host is not disposed, at least because Yamamoto does not teach any type of treatment of the crystal that would have resulted in the detaching of the guest molecules to form such molecular cavities.  

This argument is not considered persuasive because Yamamoto discloses the structure of a cluster of composed of ((4-diphenylamino)phenylcyanoacrylic acid (1) and triphenylmethylamine (2) at Fig. 1(a).  As clearly shown in Fig. 1(a), the dotted-line cube outlines a molecular cavity.  As discussed above, Yamamoto discloses that “[a]ll of the crystal structures had supramolecular clusters of carboxylic acids and amines as the core structure”, which includes the orange fluorescence crystals that do not include the recrystallization solvent as a guest.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622